Cathryn E. Hinshaw Executive Director, LOPFI P.O. Drawer 34164 Little Rock, AR  72203
RE:  Arkansas Local Police and Fire Retirement Systems
Dear Cathryn:
This is in response to your request for an opinion on the following questions relative to LOPFI:
     (1) Whether retirement coverage under LOPFI may be extended to those persons who, as professional, full-time firefighters are members of a Firemen's Pension and Relief Fund (Act 491 of 1921 as amended), but who also serve as volunteer firefighters in a local fire improvement district which seeks to cover its volunteers under LOPFI?
Ark. Stat. Ann. 12-3803(3.11) prohibits duplication of benefits by participation in LOPFI and any other plan providing similar benefits.  Therefore, the answer to your question is no.
     (2) Whether retirement coverage under LOPFI may be extended to persons currently retired and receiving an annuity from the Arkansas State Police or any other public retirement system, who become new-hires in a police or fire department in an eligible municipality desiring participation under LOPFI?
For the same reasons stated above, the answer is no.  It should also be noted that to provide coverage for those persons might jeopardize their annuity under the other program.
     (3) Whether a political subdivision of State of Arkansas which did not have a police or fire pension fund as of July 1, 1981, may now establish an Individual Retirement Account, or any other employer-supported retirement annuity plan, in lieu of covering its police officers or firefighters under LOPFI.  (Reference Section 3.10, Act 364 of 1981.)
No. Ark. Stat. Ann. 12-3803(3.10) prohibits all political subdivisions from commencing coverage for its police and fire fighting employees under another plan similar to LOPFI except Social Security.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Robert R. Ross.
Sincerely,
STEVE CLARK Attorney General
SC/RRR/dc